*681In an adoption proceeding pursuant to Domestic Relations Law article 7, the father of the subject child appeals from an order of the Surrogate’s Court, Nassau County (Riordan, S.), dated April 26, 2004, which, after a hearing, determined that his consent was not necessary for the adoption of the child.
Ordered that the order is affirmed, without costs or disbursements.
The clear and convincing evidence presented at the hearing established that the appellant failed to maintain a “substantial and continuous” relationship with the subject child. Accordingly, the appellant’s consent to the child’s adoption was not required (see Domestic Relations Law § 111 [1] [d]; Matter of Kasiem H., 230 AD2d 796, 797 [1996]; Matter of Catholic Child Care Socy. of Diocese of Brooklyn, 112 AD2d 1039 [1985]).
The evidence adduced at the fact-finding hearing established that the appellant was not present at the hospital when the child was born and did not call to inquire as to the status of the premature newborn’s health. He failed to financially contribute to the mother’s prenatal care or the child’s medical care, or to otherwise provide financial support for the child. Further, the appellant’s contact with the child was limited to two isolated telephone.calls he made from prison, each lasting only four or five minutes, and several letters addressed to the child.
The appellant’s remaining contentions are either unpreserved for appellate review or without merit (see Matter of Robert O. v Russell K., 80 NY2d 254 [1992]; Matter of Raquel Marie X. , 76 NY2d 387 [1990], cert denied sub nom. Robert C. v Miguel T 498 US 984 [1990]). Crane, J.P., Luciano, Skelos and Lifson, JJ., concur.